     Case 4:20-cv-00245-O Document 12 Filed 07/10/20                            Page 1 of 4 PageID 144



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

JOSEPH WESLEY JENKINS,                                 §
          Petitioner,                                  §
                                                       §
v.                                                     §        Civil Action No. 4:20-CV-245-O
                                                       §
LORIE DAVIS, Director,                                 §
Texas Department of Criminal Justice,                  §
Correctional Institutions Division,                    §
               Respondent.                             §

                                         OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Joseph Wesley Jenkins, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be dismissed as time-barred.

I. BACKGROUND

        On September 10, 2018, in Wise County, Texas, Case No. CR20440, Petitioner pleaded

guilty pursuant to a plea agreement to one count of manufacturing/delivery of a controlled substance,

methamphetamine, and true to a sentence-enhancement allegation in the indictment and was

sentenced to 20 years’ confinement. SHR1 62, ECF No. 12-4. Petitioner did not appeal his conviction

but did file a postconviction state habeas-corpus application on December 6, 2019, 2019, raising one

or more of the claims presented herein, which was denied by the Texas Court of Criminal Appeals




        1
            “SHR” refers to the court record of Petitioner’s state habeas proceeding in WR-90,854-01.
   Case 4:20-cv-00245-O Document 12 Filed 07/10/20                             Page 2 of 4 PageID 145



without written order.2 Id. at 94 & Action Taken, ECF No. 8-1. This federal habeas-corpus petition

was filed on March 12, 2020.3 Pet. 10, ECF No. 1. Petitioner raises three grounds for relief. Id. at

6-7. Respondent asserts that the petition is untimely under the federal statute of limitations and

should be dismissed. Resp’t’s Answer 3-5, ECF No. 9.

II. LEGAL DISCUSSION

         Title 28, United States Code, § 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

                 (1) A 1-year period of limitations shall apply to an application for a writ of
         habeas corpus by a person in custody pursuant to the judgment of a State court. The
         limitations period shall run from the latest of–

                          (A) the date on which the judgment became final by the conclusion
                  of direct review or the expiration of the time for seeking such review;

                         (B) the date on which the impediment to filing an application created
                  by State action in violation of the Constitution or laws of the United States
                  is removed, if the applicant was prevented from filing by such State action;

                         (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if that right has been newly recognized by
                  the Supreme Court and made retroactively applicable to cases on collateral
                  review; or

                         (D) the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due diligence.

                (2) The time during which a properly filed application for State post-
         conviction or other collateral review with respect to the pertinent judgment or claim
         is pending shall not be counted toward any period of limitations under this


         2
         A state prisoner’s pro se state habeas application is deemed filed when placed in the prison mailing system.
Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). Petitioner’s application does not provide that information,
however it was signed on his behalf on December 6, 2019. Thus, the application is deemed filed on that date.
         3
          A prisoner’s pro se federal habeas petition is also deemed filed when placed in the prison mailing system.
Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998).

                                                         2
   Case 4:20-cv-00245-O Document 12 Filed 07/10/20                     Page 3 of 4 PageID 146



        subsection.

28 U.S.C. § 2244(d)(1)-(2).

        Because Petitioner challenges his 2018 conviction, the one-year limitations period began to

run under subsection (A), applicable in this case, on the date the judgment of conviction became

final upon expiration of the 30-day period Petitioner had for filing a notice of appeal on October 10,

2018, and expired one year later on October 10, 2019. TEX. R. APP. P. 26.2; Flanagan v. Johnson,

154 F.3d 196, 200-02 (5th Cir. 1998). Thus, Petitioner’s federal petition was due on or before

October 10, 2019, absent any tolling.

        Tolling of the limitations period may be appropriate under the statutory-tolling provision in

§ 2244(d)(2) and/or as a matter of equity. Petitioner’s postconviction state habeas application filed

on December 6, 2019, after the limitations period had expired, did not operate to toll the limitations

period for purposes of § 2244(d)(2). Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Therefore,

the petition is untimely unless equitable tolling is justified.

        Equitable tolling is permitted only in rare and exceptional circumstances when an

extraordinary factor beyond the petitioner’s control prevents him from filing in a timely manner or

he can prove that he is actually innocent of the crime for which he was convicted. McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Petitioner makes

no effort to explain his delay and nothing in the record suggests that extraordinary circumstances

prevented him from timely filing his petition nor does he present any new evidence to satisfy the

actual-innocence exception.

        Because Petitioner fails to demonstrate that any tolling of the limitations period is applicable,

his federal petition was due on or before October 10, 2019. His petition filed on December 6, 2019,

                                                   3
   Case 4:20-cv-00245-O Document 12 Filed 07/10/20                Page 4 of 4 PageID 147



is therefore untimely.

III. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DISMISSED as time-barred. Further, pursuant to 28 U.S.C. § 2253(c), for the

reasons discussed herein, a certificate of appealability is DENIED.

       SO ORDERED on this 10th day of July, 2020.




                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                4
